Appeal by the de*608fendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered October 4, 2004, convicting him of attempted robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, as a matter of discretion in the interest of justice, the indictment is dismissed, and the matter is remitted to the Supreme Court, Richmond County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally insufficient to establish the defendant’s guilt of the crime of attempted robbery in the third degree, as the People failed to provide sufficient evidence to establish that the defendant intended to use force or threatened to use force in order to effect a larceny (see Penal Law § 160.00; People v Miller, 87 NY2d 211 [1995]; People v Smith, 79 NY2d 309, 312-314 [1992]; People v Fields, 232 AD2d 501 [1996]).
In light of our determination, it is unnecessary to address the defendant’s remaining contentions. S. Miller, J.P., Krausman, Goldstein and Covello, JJ., concur.